DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The communication filed on October 14, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14 has been entered.

Information Disclosure Statement

The listing of references in the Applicants’ remarks is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office and 37 CFR 1.98(a)(2) requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. NPL “China Semiconductor Technology International Conference 2010 (CSTIC 2010)” have not been considered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 10, and 16, “the higher order differential components comprise higher order components of a difference map between two shapes obtained in two wafer processing steps” is not described in the original disclosure. For example, the original specification discloses “extracting slope, curvature and at least one higher order differential component from the shape and thickness difference maps”. However, the higher order differential components do not comprise higher order components of a difference map between two shapes obtained in two wafer processing steps. It is noted that “a difference map between two shapes obtained in two wafer processing steps” is different from one of “shape and thickness difference maps based on the shape and thickness maps of the wafer acquired before and after the wafer is processed by the wafer process tool”.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The higher order differential components are not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to calculate an overlay error induced by the wafer processing tool. The disclosure discusses a variety of components, e.g., wafer shape and thickness components, specification, paragraph 0042, lines 4-5; residue components, specification, paragraph 0043, line 1; linear components, specification, paragraph 0048, line 4), components in an overlay predictor equation (specification, paragraph 0045). However, the disclosure does not disclose the higher order differential components as being related to either one of the specified components. The disclosure does not disclose examples of the higher order differential components. The overlay error equations (see pages 17, 18) include shape components (SSCR’s, SOSCR’s) and curvature components (CSC’s), but they do not include higher order differential components.

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 10, and 16, the “higher order differential component” is defined as “compris[ing] higher order components of a difference map between two shapes obtained in two wafer processing steps” is in conflict with “the at least one higher order differential component from the shape and thickness difference maps”. In other words, “higher order differential component” is from “a difference map between two shapes obtained in two wafer processing steps” while at same time is from “from the shape and thickness difference maps”. As noted above, “a difference map between two shapes obtained in two wafer processing steps” is different from one of “shape and thickness difference maps based on the shape and thickness maps of the wafer acquired before and after the wafer is processed by the wafer process tool”.

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

	Prior Art Note

	Claims 1-20 do not have prior art rejections.
The combination as claimed wherein a method and system comprising extracting at least one higher order differential component from the shape and thickness difference maps of the wafer; and calculating an overlay error induced by the wafer process tool at least partially based on: the at least one higher order differential component from the shape and thickness difference maps, wherein the higher order differential components comprise higher order components of a difference map between two shapes obtained in two wafer processing steps (claims 1, 10, 16) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed on October 14, 2022 have been fully considered but they are not persuasive.
	With regard to the 112(a), written description requirement issues, Applicants argue “Applicant has amended Claims 1, 10, and 16 to more clearly define the meaning of “higher order differential component[s].” Support for this amendment is found in the specification of the as-filed non-provisional application as well as the originally filed provisional application. For example, see page 5 of the provisional application.”
	Examiner’s position is that page 5 of the provisional application does not support “the higher order differential components comprise higher order components of a difference map between two shapes obtained in two wafer processing steps”. For example, the provisional application discloses “the accuracy and applicability of overlay error prediction to broader range of product wafers can be further enhanced by the inclusion of higher order differential components and the removal of simple wafer bow components” (page 5). However, page 5 of the provisional application does not describe “the higher order differential components” as “compris[ing] higher order components of a difference map between two shapes obtained in two wafer processing steps.” The overlay error equations include shape components (SSCR’s, SOSR’s) and curvature components (CSC’s), but they do not include higher order differential components.
Applicant’s remaining arguments have been considered but are traversed in view of the discussions above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suresh (JP 2004-501355) discloses “[m]ethods and systems for evaluating stresses in line features formed on substrates. Stresses may be computed from measured curvature Information based on simple analytical functions. The curvature information can be obtained optically by, e.g., coherent gradient sensing method, to obtain a full-field measurement of an illuminated area” (Abstract).
Tomoyashu (JP 2004-207703) discloses “[a] process control system controls processing performed to a semiconductor wafer by processing equipment 120, 122, and 124 that are provided for each bay (area) 110 In a factory and predict processing results. Each bay is provided with: at least one measuring device 130 measuring a workpieces that is processed in each bay (Abstract). Masayuki discloses using a measuring unit to measure a workpiece to be processed before processing it, using a measuring apparatus to measure the workpiece processed in a processing chamber, and regularly checking whether a difference between the measurement results of the measuring unit and the measurement results of a measuring apparatus falls to an allowable range, wherein the measurement object is a film thickness or an overlay of a pattern (see the Abstract, Claims 8-22 and 26, paragraphs [0023] and [0129], and Fig. 1).
Chen (JP 2013521659) discloses detecting height information of a wafer, and obtaining a second derivative and a third derivative of the height information to extract a curvature profile and the like (see the Abstract, Claims 1 and 10, and Fig. 1).
Tomoyasu (US 2004/0138773) and Chen et al. (US 2011/0218762) are US equivalents of Tomoyashu (JP 2004-207703) and Chen (JP 2013521659), respectively.
However, the references above do not disclose extracting at least one higher order differential component from the shape and thickness difference maps of the wafer; and calculating an overlay error induced by the wafer process tool at least partially based on: the at least one higher order differential component from the shape and thickness difference maps, wherein the higher order differential components comprise higher order components of a difference map between two shapes obtained in two wafer processing steps.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 572-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        October 24, 2022